 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   NIROMI W. PFEIFFER, State Bar No. 154216
     Supervising Deputy Attorney General
 3   JULIA R. JACKSON, State Bar No. 255506
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7899
 6    Fax: (916) 324-5567
      E-mail: Julia.Jackson@doj.ca.gov
 7   Attorneys for Defendant, State Superintendent of
     Public Instruction Tony Thurmond
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                           FRESNO DIVISION
11

12

13   S.B., a minor, by and through her guardians            1:17-CV-01507-LJO-BAM
     ad litem KRISTINA B. and MICHAEL B.,
14   and KRISTINA B. and MICHAEL B.,                        SUBSTITUTION OF ATTORNEYS
     Individually,
15                                                          [Local Rule 182(g)]
                                          Plaintiffs,
16
                    v.
17

18   CALIFORNIA DEPARTMENT OF
     EDUCATION, et al.
19

20                                      Defendants.
21         Defendant Tony Thurmond, in his official capacity as the State Superintendent of Public

22   Instruction, hereby substitutes Julia R. Jackson, Deputy Attorney General and the Office of the

23   Attorney General of the State of California, as lead counsel along with Kate Starn Legrand,

24   Deputy General Counsel of the California Department of Education, as counsel for defendant in

25   this proceeding.

26         All notices and service of documents on behalf of defendant California Department of

27   Education should be addressed as follows:

28   ///
                                                        1
                                                             Substitution of Attorneys (1:17-CV-01507-LJO-BAM)
 1         Julia R. Jackson
           Deputy Attorney General
 2         1300 I Street, Suite 125
           P.O. Box 944255
 3         Sacramento, CA 94244-2550
           Telephone: (916) 210-7899
 4         E-mail: Julia.Jackson@doj.ca.gov

 5
     I agree to the above substitution.
 6

 7   Dated: March 5, 2019                         KEITH YAMANAKA
                                                  General Counsel
 8                                                EDMUNDO R. AGUILAR
                                                  Assistant General Counsel
 9

10
                                                  s/ Kate Starn Legrand
11                                                KATE STARN LEGRAND
                                                  Deputy General Counsel
12                                                California Department of Education
13

14
     I accept the above substitution.
15
     Dated: March 5, 2019                          Respectfully submitted,
16
                                                   XAVIER BECERRA
17                                                 Attorney General of California
                                                   NIROMI W. PFEIFFER
18                                                 Supervising Deputy Attorney General
19

20                                                 s/ Julia R. Jackson
                                                   JULIA R. JACKSON
21                                                 Deputy Attorney General
                                                   Attorneys for Defendant, State
22                                                 Superintendent of Public Instruction Tony
                                                   Thurmond
23

24

25

26
27

28
                                              2
                                                  Substitution of Attorneys (1:17-CV-01507-LJO-BAM)
 1                                              ORDER

 2          Julia R. Jackson, Deputy Attorney General and the Office of the Attorney General of the

 3   State of California, is HEREBY SUBSTITUTED as lead counsel along with Kate Starn Legrand,

 4   Deputy General Counsel of the California Department of Education, as counsel for defendant in

 5   this proceeding.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 7, 2019                             /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
                                                         Substitution of Attorneys (1:17-CV-01507-LJO-BAM)
